Citation Nr: 1044539	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  08-03 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of 
the right forearm and right hand.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that 
denied the Veteran's claim of entitlement to service connection 
for squamous cell carcinoma of the right forearm and right hand.  
This issue was remanded for further development in November 2009, 
and now returns again to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A Remand by the Board confers on the Veteran, as a matter of law, 
the right to compliance with the Remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998). Where the Remand orders of the 
Board are not complied with, the Board itself errs in failing to 
ensure compliance.  Id.  The Veteran, in a statement received at 
the Board in May 2010, pointed out that the prior remand 
instructions from a November 2009 Board remand were not complied 
with; specifically, although he was provided with a VA 
examination in April 2010 as requested in that remand, the 
examiner did not specifically comment on a July 2007 private 
opinion from the Veteran's private physician, which the examiner 
was specifically instructed to do in the prior remand 
instructions.  As such, the Board finds that this claim must be 
remanded in order that the prior remand instructions may be 
complied with.  As the Veteran has also reported several 
inadequacies with that examination, the Veteran will be provided 
with another VA examination that adequately addresses his current 
skin disabilities and any relation they may have to service.

The Board regrets the additional delay in adjudication of the 
Veteran's claim that a further remand will entail; however, it is 
necessary to ensure that the Veteran receives all consideration 
due him under the law.

Accordingly, the case is REMANDED to the AMC for the following 
action:

1. Contact the Veteran and request that he 
provide the names and addresses of all health 
care providers who have recently treated him 
for any skin condition of the forearm, to 
include cancer.  After receiving any required 
releases, please associate all relevant 
identified treatment records with the Veteran's 
claims file, to include any relevant records 
from the Marion Clinic in Marion, Alabama.

2. The Veteran should be scheduled for a VA 
examination with a dermatologist in order to 
determine the current severity and etiology of 
any diagnosed skin disability of the arms.  The 
claims folder and a copy of this Remand must be 
made available to the examiner for review 
before the examination.  Any testing deemed 
necessary should be performed.  The examiner 
should provide an opinion, for any skin 
disability diagnosed, but specifically for skin 
cancer and actinic keratosis, as to whether it 
is at least as likely as not (i.e., is there at 
least a 50 percent probability) that any 
diagnosed skin disability is related to 
service.  The examiner should provide reasons 
and bases for any opinions offered. The 
examiner should specifically comment on a July 
2007 opinion from the Veteran's private 
physician, in his opinion, and as well on the 
opinion from an April 2010 VA examination.

3. Thereafter, the AMC should re- adjudicate 
the Veteran's claim of entitlement to service 
connection for a skin disability of the arms.  
If any benefits sought are not granted, the 
Veteran should be furnished a supplemental 
statement of the case, any required noticed 
under the VCAA, and an opportunity to respond.  
The case should then be returned to the Board, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified by the RO; however, the Veteran is 
advised that failure to report for any scheduled examination may 
result in the denial of his claim. 38 C.F.R. § 3.655 (2009). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

